Citation Nr: 1133676	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right ankle shrapnel wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2007 rating decision in which the RO, inter alia, continued a 10 percent rating for residuals of a right ankle shrapnel wound.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

The Veteran contends that his service-connected right ankle shrapnel wound is more disabling than currently rated.  This disability is currently rated 10 percent disabling pursuant to Diagnostic Code 5271, based on moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

The Veteran was most recently afforded a VA examination to evaluate his right ankle shrapnel wound in June 2007.  At that time, the Veteran described right ankle pain all day, every day, and stated that he experienced right ankle swelling.  He reported that he used bilateral shoe inserts and a cane.  He described some relief from pain with medication, although he was unable to stand for more than 20 minutes, or walk for more than 30 minutes.  He added that he experienced flare-ups with overuse, after which he avoided weightbearing.  

On examination, the Veteran walked with a minimal limp and no assistive devices.  There was puffiness in the lateral mid foot and tenderness both pre-and post lateral malleolus.  Motor strength was 5/5 in all planes.  Dorsiflexion was from 0 to 25 degrees and plantar flexion was from 0 to 40 degrees, with pain on the extreme of both ranges of motion.  The examiner commented that there was no pain on range of motion or during flare-ups except as stated, and that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was shell fragment wound to the right ankle.  

In his August 2011 Informal Hearing Presentation (IHP), the Veteran's representative indicated that, considering the insidious nature of joint conditions, it was plausible that the residuals of the right ankle shrapnel wound had worsened since the VA examination performed over four years earlier.  He requested that the Veteran be afforded a new VA examination to evaluate this disability.  The Board agrees that a new VA examination is warranted, as the August 2011 IHP suggests a worsening of the service-connected disability since June 2007.  

Moreover, the Board notes that, VA has a duty to provide an adequate examination if one is undertaken.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Review of the record reflects that, during an April 2005 VA examination, the Veteran complained of numbness affecting the fourth and fifth metatarsals of the right foot.  On examination, sensation was intact to monofilament testing in the bilateral lower extremities, with the exception of the right lateral aspects of the fourth and fifth metatarsals.  The pertinent diagnosis was shrapnel wound with minimal scarring, affecting the right extensor digitorum longus and flexor hallucis longus.  The examiner also diagnosed right lateral plantar S1 neuropathy, affecting gait and balance, resulting in ambulation with a cane for the past nine years.  In the May 2005 rating decision which granted service connection and assigned an initial 10 percent rating for residuals of a shrapnel wound to the right ankle, the RO also denied service connection for right lateral plantar S1 neuropathy.  

While the service-connected residuals of right ankle shrapnel wound are currently rated 10 percent disabling based on limitation of motion of the right ankle, ratings in excess of 10 percent are also available under the diagnostic codes evaluating injuries to Muscle Group XI (which includes the flexor hallucis longus), and Muscle Group XII (which includes the extensor digitorum longus).  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312.  Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  

To warrant a rating in excess of 10 percent under either Diagnostic Code 5311 or 5312, there must be evidence of moderately severe muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312.  Objective findings related to moderately severe muscle disability are set forth in 38 C.F.R. § 4.56(d)(3)(iii).  For example, objective findings of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  The June 2007 VA examination report does not include adequate findings to address whether the Veteran is entitled to a rating in excess of 10 percent for his service-connected residuals of right ankle shrapnel wound.  

Additionally, a September 2007 record of VA treatment record reflects that the Veteran reported that his right foot was mostly numb.  Although service connection has not been awarded for right lateral plantar S1 neuropathy, the medical evidence of record does not clearly establish whether the Veteran has any neurological symptoms/impairment attributable to his right ankle shrapnel wound.  

Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of right ankle shrapnel wound, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

In evaluating the service-connected disability, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected residuals of right ankle shrapnel wound from those attributable to any other disability that is not service-connected, to include right lateral plantar S1 neuropathy.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Hence, the RO should arrange for the Veteran to undergo VA examination, by a physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for further VA examination, to ensure that all due process requirements are met, and that the record before the VA physician is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

The claims file includes treatment records from the Charleston VA Medical Center (VAMC) (to include the Goose Creek Community Based Outpatient Clinic (CBOC)), dated from October 2004 to October 2007.  As noted above, records of VA treatment currently associated with the claims file reflect that, in September 2007, the Veteran reported that his right foot was mostly numb.  An appointment was scheduled for October 22, 2007.  The most recent VA treatment record currently associated with the claims file is dated October 15, 2007 (these records were obtained on October 18, 2007).  Thus, the September 2007 note suggests that more recent pertinent treatment records are available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Charleston VAMC (to include the Goose Creek CBOC), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Charleston VAMC (to include the Goose Creek CBOC) any pertinent records of evaluation and/or treatment of the Veteran, dated since October 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

The physician should conduct range of motion studies of the right ankle (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also provide an assessment as to whether the Veteran's overall range of motion of the right ankle is best characterized as moderately or markedly limited, as well as provide comment as to whether there is any ankylosis of the right ankle, malunion of the os calcis or astragalus, or astragalectomy.  

The physician should clearly identify any associated muscle injury residual of the right ankle shrapnel wound, specifying the muscle group(s) affected (to specifically include Muscle Group XI or XII). The physician should provide an assessment of the muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe.  The physician should identify any objective findings of moderately severe muscle injury as set forth in 38 C.F.R. § 4.56(d)(3)(iii) (discussed above).

The physician should further clearly identify all residual neurological symptoms/impairment attributable to the service-connected residuals of right ankle shrapnel wound, specifying the nerve(s) involved. The examiner should provide an assessment of the severity of such symptoms/impairment-specifically, whether such is best characterized as mild, moderate, moderately severe, or severe, or whether they cause complete paralysis of the affected part.  

The physician should also offer comment as to whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected residuals of right ankle shrapnel wound, from those attributable to any nonservice-connected disabilities, to include right lateral plantar S1 neuropathy.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected residuals of right ankle shrapnel wound.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with claim on appeal, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether "staged rating" pursuant to Hart (cited to above), is warranted.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


